Taylor v Wynkoop (2015 NY Slip Op 07644)





Taylor v Wynkoop


2015 NY Slip Op 07644


Decided on October 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
JOHN M. LEVENTHAL
THOMAS A. DICKERSON, JJ.


2014-02712
 (Index No. 6548/12)

[*1]Kyle Taylor, etc., et al., appellants, 
vBrett E. Wynkoop, et al., respondents.


Mandel Bhandari LLP, New York, N.Y. (Rishi Bhandari, Evan Mandel, Benjamin Rudolph Delson, and Robert Glunt of counsel), for appellants.
Antony Hilton, New York, N.Y., for respondents Brett E. Wynkoop, Kathleen Keske, and James Borland.

DECISION & ORDER
In an action, inter alia, to recover damages for breach of fiduciary duty, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (F. Rivera, J.), dated December 20, 2013, as denied their motion to appoint a temporary receiver for certain real property.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not err in denying the plaintiffs' motion to appoint a temporary receiver for certain residential real property owned by the defendant cooperative corporation. In light of, inter alia, a prior order dated November 7, 2013, granting that branch of the defendants' motion which was pursuant to CPLR 3211(a)(7) to dismiss the complaint (see Taylor v Wynkoop, _____ AD3d _____ [Appellate Division Docket Nos. 2014-00108, 2014-02344; decided herewith]), there did not exist grounds for the appointment of a temporary receiver as of the date the plaintiffs moved for such relief (see CPLR 6401[a]).
RIVERA, J.P., BALKIN, LEVENTHAL and DICKERSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court